EXHIBIT CERTIFICATION PURSUANT TO RULE 13a-14(a)/15d-14(a) I, Ziqiang Guo, certify that: 1. I have reviewed this quarterly report on Form 10-Q/A of BioPharm Asia, Inc. (the "Registrant"); 2. Based on my knowledge, this report does not contain any untrue statement of amaterial fact or omit to state a material fact necessary to make the statementsmade, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. Based on my knowledge, the financial statements, and other financialinformation included in this report, fairly present in all material respects thefinancial condition, results of operations and cash flows of the Registrant asof, and for, the periods presented in this report; 4. The Registrant's other certifying officer and I are responsible forestablishing and maintaining disclosure controls and procedures (as defined inExchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f) for theRegistrant and have: a) designed such disclosure controls and procedures, or caused suchdisclosure controls and procedures to be designed under our supervision, toensure that material information relating to the Registrant, including its consolidated subsidiaries, is made known to me by others within those entities,particularly during the period in which this report is being prepared; b) designed such internal control over financial reporting, or caused suchinternal control over financial reporting to be designed under our supervision,to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordancewith generally accepted accounting principles; c) evaluated the effectiveness of the Registrant's disclosure controls andprocedures and presented in this report our conclusions about the effectivenessof the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and d) disclosed in this report any change in the Registrant's internalcontrol over financial reporting that occurred during the Registrant's mostrecent fiscal quarter (the Registrant's fourth fiscal quarter in the case of anannual report) that has materially affected, or is reasonably likely tomaterially affect, the Registrant's internal control over financial reporting; 5. The Registrant's other certifying officer and I have disclosed, based on ourmost recent evaluation of internal control over financial reporting, to theRegistrant's auditors and the audit committee of Registrant's board of directors (or persons performing the equivalent function): a) all significant deficiencies and material weaknesses in the design oroperation of internal control over financial reporting which are reasonablylikely to adversely affect the Registrant's ability to record, process,summarize and report financial information; and b) any fraud, whether or not material, that involves management or otheremployees who have a significant role in the Registrant's internal control overfinancial reporting. BioPharm Asia, Inc. Dated: October8, 2009 By: /s/Ziqiang Guo Ziqiang Guo Chief Financial Officer
